EXHIBIT 99.1 Conference Call Transcript CAT - Q1 2010 Caterpillar Inc. Earnings Conference Call EVENT DATE/TIME: APR 26, 2010 / 11:00AMEDT CORPORATE PARTICIPANTS Mike DeWalt Caterpillar Inc. - Director, IR Doug Oberhelman Caterpillar Inc. - Vice Chairman & CEO elect Jim Owens Caterpillar Inc. - Chairman & CEO Dave Burritt Caterpillar Inc. - CFO CONFERENCE CALL PARTICIPANTS Alexander Blanton Ingalls & Snyder - Analyst Mark Koznarek Cleveland Research Company - Analyst Seth Weber RBC Capital Markets - Analyst Ann Duignan JPMorgan Securities - Analyst David Raso ISI Group - Analyst Henry Kirn UBS Securities - Analyst Eli Lustgarten Longbow Research - Analyst Joel Tiss Buckingham Research Group - Analyst Jamie Cook Credit Suisse - Analyst Ted Grace Avondale Partners - Analyst Andrew Casey Wells Fargo Securities - Analyst Barry Bannister Stifel Nicolaus - Analyst Andrew Obin BofA Merrill Lynch - Analyst PRESENTATION Operator Good morning, ladies and gentlemen, and welcome to the Caterpillar first-quarter 2010 earnings results. At this time all lines have been placed on a listen-only mode and we will open the floor for your questions and comments following the presentation. It is now my pleasure to turn the floor over to your host, Mr. Mike DeWalt, Director of Investor Relations. Sir, the floor is yours. Mike DeWalt - Caterpillar Inc. - Director, IR Thank you very much. Good morning, everyone, and welcome to Caterpillar's first-quarter earnings conference call. I'm Mike DeWalt, the Director of Investor Relations, and I am pleased to have our Chairman and CEO, Jim Owens; our Vice Chairman and Chairman-Elect, Doug Oberhelman; and our CFO, Dave Burritt, with me on the call today. This call is copyrighted by Caterpillar Inc. and any use, recording, or transmission of any portion of the call without the express written consent of Caterpillar is strictly prohibited. If you would like a copy of today's call transcript, you can go to the SEC filings area of the Investor section of our cat.com website or to the SEC's website where it will be furnished as a Form 8-K today. In addition, what we will be discussing today is forward-looking and involves risks, uncertainties, and assumptions that could cause actual results to differ materially from the forward-looking information. A discussion of some of the factors that individually or in the aggregate we believe could make actual results differ materially from our projections can be found in our cautionary statements under Item 1A, Risk Factors, of our Form 10-K filed with the SEC on February 19, 2010, and also in our Forward-Looking Statements language contained in today's release. Earlier this morning we reported results for the first quarter and we updated our outlook for the full year of 2010. To start this morning I will quickly summarize the quarter and updated outlook, then we will take your questions. Let's start with the quarter and whata difference a year makes. In the first quarter last year we were seeing rapidly declining demand, order cancellations, turmoil in credit markets, and declining economies across much of the world. At Caterpillar we were busy cutting production, costs, employment, and working capital.
